Citation Nr: 1026290	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  05-34 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an evaluation in excess of 40 percent from 
December 20, 2004, 60 percent from September 10, 2008 and 70 
percent from October 2, 2009 for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to November 
1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board previously remanded this matter in June 2009.  The 
Board is satisfied that there has been substantial compliance 
with the remand directives and the Board may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).

The  issue of entitlement to an increased rating for bilateral 
hearing loss on an extraschedular basis is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. From December 20, 2004 to May 24, 2007,  the Veteran had Level 
VIII hearing acuity in the right ear and Level VI hearing acuity 
in the left.

2.  Upon VA examination on May 24, 2007, the Veteran had Level IX 
hearing acuity in the right ear and Level VII hearing acuity in 
the left ear.  

3.  An October 2009 audiological evaluation demonstrated Level XI 
hearing acuity in the right ear and Level VIII hearing acuity in 
the left ear.  

4.  The Veteran's bilateral hearing loss present an exceptional 
or unusual disability picture as to render unpractical the 
application of regular schedular standards.  

CONCLUSIONS OF LAW

1.  From December 20, 2004 to May 2007, the criteria for an 
evaluation in excess of 40 percent were not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2009).  

2.  The criteria for a 50 percent evaluation for hearing loss 
were met from May 24, 2007 to September 19, 2008.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2009).  

3.  The criteria for an evaluation in excess of 60 percent were 
not met from September 19, 2008 to October 2, 2009.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2009).  

4.  Since October 2, 2009, the criteria for an evaluation in 
excess of 70 percent have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2009).  

5.  The requirements for referral to the Director of Compensation 
and Pension for consideration of an extraschedular rating for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 3.321 (2009).  
  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), became law.  Regulations implementing the 
VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2009).  The VCAA and its implementing 
regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 119-20 (2004), the Court specifically held that 
the VCAA requires VA to provide notice that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  The 
Court has indicated that notice under the VCAA must be given 
prior to an initial unfavorable decision by the agency of 
original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records and 
must make reasonable efforts to help the veteran obtain other 
relevant medical records.  The duty to assist also requires VA to 
provide the claimant with a medical examination or a medical 
opinion when such an examination or opinion is necessary to make 
a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R § 3.159 (2009).

The Court has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 
183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman at 488.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

In a May 2004 letter, the RO provided the Veteran with notice of 
the evidence required to substantiate his claim for service 
connection for hearing loss.  The letter informed the Veteran 
what information and evidence VA was responsible for obtaining 
and what evidence VA would assist him in obtaining.  This letter 
satisfied the timing requirements set forth in Pelegrini, as it 
was provided prior to the rating decision on appeal.   A July 
2007 letter provided notice of how disability ratings and 
effective dates are determined.  

Regarding the duty to assist, the RO obtained the pertinent 
evidence necessary to decide the claim.  The record on appeal 
includes service treatment records and relevant post-service 
medical records identified by the Veteran.  The Veteran has had 
several VA examinations, and interpretations of the private 
audiological examinations have been obtained.   

The Board finds that all necessary development and notification 
has been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

II.  Analysis of Claim

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).

Hearing loss is evaluated pursuant to 38 C.F.R. § 4.85, 
Diagnostic Code (DC) 6100 (2009).  Hearing loss disability 
evaluations range from noncompensable to 100 percent based on 
organic impairment of hearing acuity, as measured by controlled 
speech discrimination tests in conjunction with the average 
hearing threshold level, as measured by pure tone audiometry 
tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  The rating schedule establishes 11 auditory acuity 
levels designated from level I for essentially normal acuity 
through level XI for profound deafness.  38 C.F.R. § 4.85 (2009).  
The degree of disability resulting from service-connected 
defective hearing is mechanically determined by applying the 
numeric designations assigned to the rating schedule after 
audiometric evaluations are conducted.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Results of the 
evaluations are analyzed using Tables VI, VIA and VII, identified 
in 38 C.F.R. § 4.85.

Hearing impairment based only on puretone threshold averages 
under Table VIA will be used when the examiner certified that the 
use of a speech discrimination test  was not appropriate because 
of the language difficulties, inconsistent speech discrimination 
scores, etc. or when indicated under the provisions of § 4.86.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIa, whichever results in the higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation under Table VI or Table 
VIA, whichever results in the higher numeral. That numeral will 
then be elevated to the next higher Roman numeral.  Each ear will 
then be evaluated separately.  38 C.F.R. § 4.86(b) (2009).

Pursuant to the Board's prior June 2009 remand, the RO obtained 
interpretations of VA and private audiological evaluations 
performed in December 2004, April 2005, September 2006 and May 
2007.   The Veteran also underwent VA examinations in September 
2008 and October 2009.  

The record reflects that the examinations conducted between 
December 2004 and May 2007 did not include controlled speech 
discrimination test using the Maryland CNC.  Although speech 
recognition scores were obtained, they could not be used for 
rating purposes because the examinations did not use the Maryland 
CNC word list as required by 38 C.F.R. § 4.85(a).  Thus, the 
examination results may only be analyzed based upon puretone 
thresholds, according to Table VIA.  38 C.F.R. 
§ 4.85 (c).

The record contains a report of an audiogram from Dr. G.T.B., 
dated in December 2004.  An audiologist's interpretation of the 
December 2004 audiogram noted the following puretone thresholds, 
in decibels:

HERTZ
500
1000
2000
3000
4000
RIGHT
60
60
90
95
90
LEFT
50
55
70
85
85

As noted, in the absence of speech discrimination scores using 
the Maryland CNC test, numeric designations are obtained based 
upon puretone threshold averages.  The puretone averages for 
these values were 83.75 for the right ear and 73.75 for the left 
ear.  Based on the puretone threshold averages, the numeric 
designations for these values are VIII for the right ear and VI 
for the left ear.  Table VII provides for a 40 percent 
evaluations for those numeric designations.

An audiologist's interpretation of an April 2005 audiogram noted 
the following puretone thresholds, in decibels:

HERTZ
500
1000
2000
3000
4000
RIGHT
85
95
90
95
85
LEFT
40
50
65
90
85

The average puretone thresholds were 91.25 for the right ear and 
72.5 for the left.  Based on puretone threshold averages alone, 
the numerical designations obtained for these thresholds are IX 
for the right ear and VI for the left ear.  Table VII provides 
that a 40 percent rating is assignable for those numeric 
designations.  
An audiologist's interpretation of a September 2006 audiogram by 
Dr. G.T.B. obtained the following puretone thresholds, in 
decibels:

HERTZ
500
1000
2000
3000
4000
RIGHT
100
95
95
95
90
LEFT
45
50
65
90
95

The average puretone thresholds for these values were 93.75 for 
the right ear and 75 for the left.  According to Table VIA, the 
numeric designations for these average thresholds are IX for the 
right ear and VI for the left.  Based on those numeric 
designations, a 40 percent evaluation is assignable according to 
Table VII.  

An audiologist's interpretation of a May 2007 audiological 
evaluation from Houston Ear Research Foundation noted the 
following puretone thresholds, in decibels:  

HERTZ
500
1000
2000
3000
4000
RIGHT
95
100
90
95
95
LEFT
40
55
70
90
90

The average puretone thresholds were 95 for the right ear and 
76.25 for the left ear.  Speech audiometry was not tested.  
According to Table VIA, the numeric designations corresponding to 
these averages are IX for the right ear and VII for the left.  
Applying these values to Table VII, a 50 percent evaluation is 
obtained.  Accordingly, the Board concludes that a 50 percent 
evaluation was warranted as of  May 24, 2007.  

A September 2008 VA audiological evaluation obtained the 
following puretone thresholds, in decibels:

HERTZ
500
1000
2000
3000
4000
RIGHT
85
90
90
90
95
LEFT
45
60
75
95
90

The average puretone thresholds were 90 for the right ear and 80 
for the left ear.  Speech recognition scores were 0 percent for 
the right ear and 64 percent for the left ear.

Because the puretone frequencies were 55 or greater at the 
specified frequencies, 
§ 4.86 is applicable.  Therefore, it must be determined whether 
Table VI or VIA results in a higher evaluation.  Using Table VI, 
a Roman numeral designation of VII is obtained for the left ear.  
Using Table VI, a Roman numeral designation of XI is obtained for 
the right ear.  Applying these values to Table VII, a 60 percent 
evaluation is obtained.  

According to Table VIA, based on puretone thresholds, a 
designation of VII is obtained for the left ear, and a 
designation of  VIII is obtained for the right ear.  Table VII 
provides a 40 percent evaluation based on those designations. 

HERTZ
500
1000
2000
3000
4000
RIGHT
95
100
90
95
95
LEFT
40
55
70
90
90

Based on these findings, the application of Table VI is more 
favorable.  Thus, a 60 percent evaluation was warranted from 
September 19, 2008.  

The Veteran had a VA examination in October 2009.  The examining 
audiologist indicated that the claims file was reviewed.  The 
examiner indicated that the claims file was reviewed.  
Audiological testing obtained the following puretone thresholds 
in decibels:  

HERTZ
500
1000
2000
3000
4000
RIGHT
90
95
95
90
90
LEFT
55
65
80
100
90


The puretone threshold averages were 93 for the right ear and 84 
for the left.  Speech recognition scores were 0 percent for the 
right ear and 56 percent for the left ear.  

As the puretone thresholds at each of the four specified 
frequencies is 55 decibels or more, the Board must determine 
whether Table VI or Table VIA results in a higher numeral 
designation.  

Applying these values to Table VI, the numeric designations 
obtained are XI for the right ear and VIII for the left ear.  
According to Table VII, a 70 percent evaluation is assignable 
with these designations.  

According to Table VIA, based on puretone threshold averages, a 
designation of IX is obtained for the right ear.  A designation 
of VIII is obtained for the left ear.  These designations 
correspond to a 50 percent evaluation according to Table VII.  
Therefore, the application of Table VI is more favorable to the 
Veteran.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court 
noted that, unlike the rating schedule for hearing loss, the 
extraschedular provisions did not rely exclusively on objective 
test results to determine whether referral for an extraschedular 
rating was warranted.  The Court held that in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing disability in 
his or her final report.  Martinak, 21 Vet. App. at 455.  The 
October 2009 examination report noted that the Veteran's 
functional impacts related to hearing impairment included 
difficulty hearing in groups or in background noise and 
difficulty hearing voices on the telephone, including conference 
calls.  

For the foregoing reasons, the Board concludes that an evaluation 
in excess of 40 percent is not assignable prior to May 24, 2007.  
The Board finds that a 50 percent evaluation is assignable from 
May 24, 2007 to September 19, 2008.   The criteria for a 60 
percent evaluation, and no higher, were met as of September 19, 
2008.  The criteria for an evaluation in excess of 70 percent are 
not met after October 2, 2009.  The Board notes that the 
evaluations assigned for hearing loss are based upon a mechanical 
application of numeric designations after audiometric evaluations 
are rendered.  See Lendenmann, supra.

The Board finds, however, that there are exceptional 
considerations which warrant referral for consideration of an 
extraschedular evaluation.  The October 2009 VA examination, as 
well as the Veteran's testimony and statements in support of his 
claim indicate that the Veteran experiences occupational and 
functional impairments due to his hearing loss disability.  A 
written statement from the Veteran's supervisor described the 
Veteran's difficulty with verbal communications and indicated 
that the Veteran's hearing loss impacts his efficiency at work.  
The Board finds that there are exceptional considerations in this 
case which, with consideration of the reasonable doubt doctrine, 
render the schedular evaluation inadequate.  See 38 C.F.R. § 
3.321(b)(1).   


ORDER

Prior to May 24, 2007, an evaluation in excess of 40 percent is 
denied. 

A 50 percent evaluation is granted from May 24, 2007 to September 
10, 2008, subject to regulations governing the payment of 
monetary benefits.  

From September 10, 2008 to October 2, 2009, an evaluation in 
excess of 60 percent is denied.

From October 2, 2009, an evaluation in excess of 70 percent is 
denied.


REMAND

The Board is precluded by 38 C.F.R. § 3.321(b)(1) from assigning 
an extraschedular evaluation in the first instance.  Instead, the 
Board must refer any claim that meet the criteria to the RO for 
referral for consideration of an extraschedular evaluation to the 
Director, Compensation and Pension Service.  Id.  

The evidence of record shows that the Veteran's hearing loss 
presents an exceptional or unusual disability picture.  The Board 
finds that the criteria for submission to the Director, 
Compensation and Pension Service, for consideration  of an 
extraschedular rating for bilateral hearing loss have been met.  
38 C.F.R. 
§ 3.321(b)(1); see also Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC should refer the case to the 
Director, Compensation and Pension, for a 
determination as to whether the Veteran is 
entitled to the assignment of an 
extraschedular rating for bilateral hearing 
loss in accordance with the provisions of 38 
C.F.R. § 3.321(b).  The Director, 
Compensation and Pension, is requested to 
provide adequate reasons and bases for any 
decision.  

2.  When the requested development has been 
completed, the case should again be reviewed 
by the RO on the basis of the additional 
evidence.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded an opportunity to respond.  The case 
should then be returned to the Board for 
further review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


